UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1084



ARTHUR TRACY,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; UNITED STATES OF
AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-01-1031-7)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Tracy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Arthur Tracy appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2001) complaint for failure to state

a claim upon which relief may be granted.              We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Tracy v. Virginia, No. CA-01-1031-7 (W.D. Va. filed Dec. 26, 2001;

entered Dec. 27, 2001). We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2